DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20  are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, US 2015/0205657 [herein, Clark] in view of Lee et al., US 2016/0004849 [hereinafter, Lee].
As per claim 1: 
Clark teaches a method [see fig. 5] of an electronic device [e.g., computing environment 100 of figure 1] on and from which a nonvolatile memory storage device [e.g., storage device 122; see figure 1 and para. 0001, storage device such as a hard disk drive] is mountable and separable, the method comprising: detecting a connection with the storage device [it is not explicitly disclosed , but as best understood by the examiner that the hard disk drive has to be detected after installed in order for the drive to be configured/initialized; Official Notice is hereby taken]; estimating a lifespan of the storage device [figure 5, step 510; para. 0045, determination of a device lifespan is performed]; and outputting a guidance message for replacing the storage device based on the lifespan [see para. 0047; the host may display a notification to the user indicating that the storage device is likely to fail in the next thirty hours.  The host agent may also provide various options to the user to protect the data stored on the storage device before the device fails].
Due to the fact that Clark does not explicitly disclose the step of “detecting a connection of the storage device”, the reference could also be reasonably interpreted as lacking of such step teaching.
Still, as mentioned above, such steps appears to be necessary in order for the storage device to be configured and/or initialized. Lee is one of the many references that explicitly disclose such storage device connection detection step [see the abstract].
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to further configure the Clark host agent 112 to detect the connection of the storage device 122  The ability to detect the present of storage device for initialization and/or configuration purposes provide sufficient suggestion and motivation to one having ordinary skill in the art prior to the effective filing of the claimed invention to do such further configuration in the Clark device.
As per claim 11:
Clark teaches [see figure 1] a device [e.g., host systems 102s]on and from which a nonvolatile memory storage device [e.g., a hard disk drive; para. 0001; fig. 1 element 122] is mountable and separable [as well known in the art hard disk drive is mountable and separable from a motherboard of a computer (Official Notice is hereby taken)], a connection terminal configured for a connection with the storage device [again every hard disk drive has bus line/interface for communicating with the host (Official Notice is hereby taken); see also Lee, abstract’ “a storage device connected via at least one interface]; and a processor [e.g., host agent 112] connected to the connection terminal and configured to store data in the storage device through the connection terminal.
Clark, however, teach a separate analysis system 104 instead of the processor (i.e., host agent 112) for estimating a lifespan of the storage device, and output a guidance message for replacing the storage device based on the lifespan [see also figure 5, steps 51—520; para. 0047; “the host agent may display a notification to the user indicating that the storage device is like to fails in the next thirty hours and/or various options to the user to protect the data stored on the storage device before the device fails].
Still, one having ordinary skill in the art prior to the effective filing date of the claimed invention would readily recognize that the functionally of the analysis system 104 can be performed by the host agent 112 (i.e., the functionally of the host agent and the analysis system can be perform by the same processing unit).  The tradeoff for having the host functionally and that of the analysis system in the same or separate processing units is within the level of ordinary skill in the art.
Accordingly, one having ordinary skill in the art (who opt for sharing functionally of the host with the analysis system and does not care about the bottle-neck or the slowness of the host due to the functionally sharing) prior to the effective filing date of the claimed invention to utilize the same host agent 112 for carrying out the host functions and that of the analysis system.  Clearly, by doing so would reduce system components (i.e., the separate analysis system is eliminated).
The ability to reduce system component provide sufficient suggestion and motivation to one having ordinary skill in the art prior to the effective filing date to configure the host agent 112 to have both of the host and the analysis system functions.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Lee as applied to claim 1 above, and further in view of Dash et al.US 9,559,862 [hereinafter, Dash].
The combination of Clark-Lee teaches a device and a method thereof, as mentioned above.
The combination, however, does not disclose the operation of “determining whether the storage device has failed in response to the connection with the storage device; and outputting the guidance message when the storage device fails”.
Dash teaches a similar device, in which the operation of determining whether the storage device has failed in response to the connection with the storage device; and outputting the guidance message when the storage device fails is disclosed [see col. 4, lines 31-46; storage device 106(1) has failed is detected and such failed device determination can be communicated to a system administrator ].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to further configure the analysis agent of the combination to detect a disk drive failure and notify a user of such drive failure so as corrective steps can be taken, as taught by Dash.

Allowable Subject Matter
Claims 2-3, 5, 9-10, 12-13, 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Consequently claims 4, 6-7, 14 and 16-16 would also be allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et al., US 2021/0064481, teaches a storage controller for determining that a storage device has failed [see para. 0021].
Kraemer et al., US 10,545,683, teaches notification to replace storage device determined to fail before actual failure of the storage device occurs [see claim 11].
Miller et al., US 2020/0020398, teaches a storage device transmits an indication that a die has been marked as likely to fail to the central storage controller. See para. 0219.
Czamara et al., US 10,055,596 teaches a connection detection component configured to detect whether the storage device is physically connected to a storage server [see the abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137